Exhibit 10.9

DIGITALGLOBE, INC.

2007 EMPLOYEE STOCK PLAN

Performance Share Unit Award Agreement

You are hereby awarded the following grant of performance share units (the
“PSUs”) with respect to the common stock of DigitalGlobe, Inc. (the “Company”),
subject to the terms and conditions set forth in this Performance Share Unit
Award Agreement (the “Award Agreement”) and in the DigitalGlobe, Inc. 2007
Employee Stock Option Plan (the “Plan”). You should carefully review these
documents, and consult with your personal financial advisor, before accepting
this award. This Award is conditioned on your electronic execution of this Award
Agreement.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim below. In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by the
Company’s Board of Directors or any Committee appointed by the Board to
administer the Plan, and shall (in the absence of material and manifest bad
faith or fraud) be final, conclusive and binding on all parties, including you
and your successors in interest. Terms that begin with initial capital letters
have the special meanings set forth in the Plan or in this Award Agreement
(unless the context indicates otherwise).

1. Specific Terms. The material terms of the Award are specified in Exhibit A.

2. Termination of Continuous Service. Subject to Section 4.B., if your
Continuous Service with the Company terminates for any reason prior to the
Vesting Date, this grant shall terminate, the PSUs shall be forfeited without
the transfer of any Shares to you, and you shall have no further rights with
respect to the PSUs.

3. Settlement of PSUs. PSUs that vest pursuant to Exhibit A (the “Vested PSUs”)
shall be settled by the delivery to you or a designated brokerage firm of one
Share per Vested PSU as promptly as practicable following the Vesting Date (and
in no event later than March 15th of the year following the year in which the
Vesting Date occurs).

4. Change in Control. If there is a Change in Control, notwithstanding any other
provision of this Award Agreement, a number of PSUs shall be calculated based on
actual performance goal attainment through the date of the Change in Control, as
determined by the Committee in its discretion (the “Earned PSUs”), and any such
PSUs that are not determined as having been achieved based on actual performance
pursuant to this Section 4 shall be forfeited. The Earned PSUs shall be treated
as follows:

 

  A.

If the Earned PSUs are not continued, assumed or substituted by your employer
(or an Affiliate of such employer) that engages you immediately following the
Change in Control, the Earned PSUs shall fully vest upon the occurrence of the
Change in Control. For each Earned PSU, you shall receive the consideration
(whether stock, cash, or other securities or property) received in the Change in
Control by holders of Shares for each Share held on the effective date of the
Change in Control.



--------------------------------------------------------------------------------

  B.

If the Earned PSUs are continued, assumed or substituted by your employer (or an
Affiliate of such employer) that engages you immediately following the Change in
Control, the Earned PSUs shall vest on the Vesting Date, subject to your
continued employment through the Vesting Date; provided, however, that if your
employment is terminated other than for Cause, or you resign for Good Reason, in
either case within twelve months following the Change in Control, the Earned
PSUs shall fully vest upon such termination or resignation and shall be settled
as promptly as practicable following such termination (and in no event later
than March 15th of the year following the year in which your termination
occurs).

For purposes hereof, the Earned PSUs shall be considered “assumed” if, following
the Change in Control, the Earned PSUs confer the right to receive, for each
Share subject to the Earned PSU immediately prior to the Change in Control,
(i) the consideration (whether stock, cash, or other securities or property)
received in the Change in Control by holders of Common Stock for each Share held
on the effective date of the Change in Control, or (ii) common stock of the
successor to the Company of substantially equivalent economic value to the
consideration received in the Change in Control by holders of Shares for each
Share held on the effective date of the Change in Control (as determined by the
Committee in its discretion). The Earned PSUs will be considered “substituted
for” if the successor or acquiror replaces the Earned PSUs with equity awards of
substantially equivalent economic value measured as of the date the Change in
Control occurs (as determined by the Committee in its discretion).

In all events, any action under this Section 4 shall comply with the applicable
requirements of Section 409A of the Code (such that, for the avoidance of doubt,
no action shall be taken by the Committee pursuant to this Section 4 that would
violate the requirements of Section 409A of the Code).

5. Rights as Shareholder. You shall have no right to receive dividends or vote
Shares until the Shares are delivered to you in settlement of the PSUs.

6. Restrictions on Transfer. This Award Agreement and the PSUs may not be sold,
pledged, or otherwise transferred, except that Shares may be transferred in
accordance with applicable law following settlement of the PSUs.

7. Taxes. By signing this Award Agreement, you acknowledge that you shall be
solely responsible for the satisfaction of any taxes that may arise with respect
to the grant, vesting or settlement of the PSUs, and that neither the Company
nor the Committee shall have any obligation whatsoever to pay such taxes;
provided that the Company’s obligation to withhold taxes with respect to the
issuance of the Shares shall be satisfied by any method acceptable to the
Committee (including withholding of Shares, but only up to the minimum
legally-required tax withholdings). In the event that any payment or benefit
received or to be received by you pursuant to the Plan or otherwise
(collectively, the “Payments”) would result in a “parachute payment” as
described in Section 280G of the Code (or any successor provision),
notwithstanding the other provisions of this Award Agreement, the Plan, or any
other agreement



--------------------------------------------------------------------------------

or arrangement (but subject to any contrary provisions of any separate unexpired
employment or other agreement between you and the Company), such Payments shall
not, in the aggregate, exceed the maximum amount that may be paid to you without
triggering golden parachute penalties under Section 280G and related provisions
of the Code, as determined in good faith by the Company’s independent auditors.
If any benefits must be cut back to avoid triggering such penalties, they shall
be cut back in the priority order designated by the Company. If an amount in
excess of the limit set forth in this section is paid to you, you shall repay
the excess amount to the Company on demand, with interest at the rate provided
for in Code Section 1274(b)(2)(B) (or any successor provision). The Company and
you agree to cooperate with each other in connection with any administrative or
judicial proceedings concerning the existence or amount of golden parachute
penalties. The foregoing reduction, however, shall only apply if it increases
the net amount you would realize from Payments, after payment of income and
excise taxes on such Payments.

8. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you generally shall be in writing and
generally shall be delivered electronically, personally, or by certified mail,
return receipt requested, addressed to you at the last address that the Company
had for you on its records. Any notice or communication required or permitted by
any provision of this Award Agreement to be given by you must be in writing and
delivered personally or by certified mail, return receipt requested, addressed
to the Company’s HR Manager at its corporate headquarters. Each party may, from
time to time, by notice to the other party hereto, specify a new e-mail or
address for delivery of notices relating to this Award Agreement. Any such
notice shall be deemed to be given as of the date such notice is personally
delivered or properly mailed.

9. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

10. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 13 of the Plan and provided that you must consent in
writing to any modification that adversely and materially affects your rights or
obligations under this Award Agreement (with such an effect being presumed to
arise from a modification that would trigger a violation of Section 409A of the
Code). Notwithstanding the foregoing, the Committee may, however, take any
action permitted by Section 11 of the Plan without your written consent.

11. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.

12. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

13. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.



--------------------------------------------------------------------------------

14. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

15. Investment Purposes. By executing this Award Agreement, you represent and
warrant that any Shares issued to you will be held for investment purposes only
for your own account, and not with a view to, for resale in connection with, or
with an intent in participating directly or indirectly in, any distribution of
such Shares within the meaning of the Securities Act of 1933, as amended.

16. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) any person who is terminated before full vesting
of an award, such as the one granted to you by this Award Agreement, could claim
that he or she was terminated to preclude vesting; (ii) you promise never to
make such a claim; (iii) nothing in this Award Agreement or the Plan confers on
you any right to continue an employment, service or consulting relationship with
the Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; (iv) unless you have a written agreement signed by the
Company’s President providing otherwise, you are an at-will employee who may be
terminated at any time and for any or no reason; and (v) the Company would not
have granted this Award to you but for these acknowledgments and agreements.

17. Long-term Consideration for Award. By executing this Award Agreement you
acknowledge the terms and conditions set forth in Section 23 of the Plan and
that such terms are hereby incorporated by reference and made an integral part
of this Award Agreement. An invalidation of all or part of Section 23 of the
Plan, or your commencement of litigation to invalidate, modify, or alter the
terms and conditions set forth in this Section 16 of this Award Agreement or
Section 23 of the Plan, shall cause this Award to become null, void, and
unenforceable. You further acknowledge and agree that the terms and conditions
of this Section and Section 23 of the Plan shall survive both (i) the
termination of your Continuous Service for any reason, and (ii) the termination
of the Plan, for any reason. You acknowledge and agree that the grant of Shares
in this Award Agreement is just and adequate consideration for the survival of
the restrictions set forth herein, and that the Company may pursue any or all of
the following remedies if you either violate the terms of this Section or
Section 23 of the Plan or succeed for any reason in invalidating any part of it
(it being understood that the invalidity of any term hereof would result in a
failure of consideration for the Award):

 

  (i)

declaration that the Award is null and void and of no further force or effect;

 

  (ii)

recapture of any cash paid or Shares issued to you, or any designee or
beneficiary of you, pursuant to the Award;

 

  (iii)

recapture of the proceeds, plus reasonable interest, with respect to any Shares
that are both issued pursuant to this Award and sold or otherwise disposed of by
you, or any designee or beneficiary of you.



--------------------------------------------------------------------------------

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.
You acknowledge and agree that your adherence to the foregoing requirements will
not prevent you from engaging in your chosen occupation and earning a
satisfactory livelihood following the termination of your employment with the
Company

18. Electronic Delivery. You hereby consent to the delivery of information
(including, without limitation, information required to be delivered to you
pursuant to applicable securities laws) regarding the Company, the Plan, and the
Shares via Company web site or other electronic delivery.

19. Governing Law. The laws of the State of Colorado shall govern the validity
of this Award Agreement, the construction of its terms, and the interpretation
of the rights and duties of the parties hereto.

20. Definitions. For purposes hereof:

 

  (i)

“Cause” shall have the meaning specified in your Employment Agreement or
Severance Protection Agreement, if any. If there is no such Agreement, or if
such Agreement does not define such term, “Cause” shall mean (a) conviction of a
felony or a crime involving fraud or moral turpitude; (b) theft, material act of
dishonesty or fraud, intentional falsification of any employment or Company
records, or commission of any criminal act which impairs your ability to perform
appropriate employment duties for the Company; (c) intentional or reckless
conduct or gross negligence materially harmful to the Company or the successor
to the Company , including violation of a non-competition or confidentiality
agreement; (d) willful failure to follow lawful instructions of the person or
body to which you report; or (e) gross negligence or willful misconduct in the
performance of your assigned duties. Cause shall not include mere unsatisfactory
performance in the achievement of your job objectives.

 

  (ii)

“Good Reason” shall have the meaning specified in your Employment Agreement or
Severance Protection Agreement, if any. If there is no such Agreement, or if
such Agreement does not define such term, “Good Reason” shall mean your
voluntary termination, upon thirty (30) days prior written notice to the
Company, following the occurrence of any of the following, provided, that the
Company has not cured such event within such thirty (30) days following the
receipt of such notice: (a) a material reduction or change in your job duties,
responsibilities and requirements inconsistent with your position with the
Company and your prior duties, responsibilities and requirements; (b) any
reduction of your base compensation; or (c) your refusal to relocate to a
facility or location more than thirty (30) miles from your primary office as of
the Grant Date.



--------------------------------------------------------------------------------

EXHIBIT A

MATERIAL TERMS OF PSUs

Vesting Date: Completion of the annual audit for the fiscal year ending
December 31, 2014, but in no event later than March 15, 2015

Number of Shares Issuable at Target Performance:             (“Target Shares”)

Maximum Number of Shares Issuable: 200% of Target Shares

Vesting Criteria: The following number of Shares shall be issued based on
average annual ROIC1 for the period from             through             :

 

Average Annual ROIC for Period

    

Number of Shares to Be Issued*

Less than    %

     None

    %

     50% of Target Shares

    %

     100% of Target Shares

    % or More

     200% of Target Shares

 

*

For performance between             % and             % and             % and
            %, the number of Shares to be issued shall be determined by linear
interpolation. For example, if ROIC were             %,             % of Target
Shares would be issued.

For purposes hereof:

“Cash” means the average amount of cash and cash equivalents of the Company
shown on its balance sheet as of the end of each calendar quarter during the
applicable year.

“Debt” means the average long-term debt of the Company shown on its balance
sheet as of the end of each calendar quarter during the applicable year.

“Effective Tax Rate” means the average income tax rate paid by the Company for
the year, taking into account United States, foreign, state and local income
taxes, as shown in the Company’s Form 10-K with respect to the applicable year.

“Equity” means the average amount of stockholder’s equity of the Company shown
on its balance sheet as of the end of each calendar quarter during the
applicable year.

“ROIC” for a calendar year means:

 

 

1 

Average annual ROIC is the simple arithmetic average of the ROICs for each year.
For example, if ROIC were 5%, 6% and 10% for the three years, the average annual
ROIC would be 7%.



--------------------------------------------------------------------------------

(a)

(The Company’s income or loss before taxes from continuing operations, plus
annual cash bonus expense, plus interest expense, minus interest income, all as
determined pursuant to generally accepted accounting principles (“EBIT”))2 times

 

(b)

(1 minus Effective Tax Rate) divided by (Debt plus Equity minus Cash).

 

 

2 

The Compensation Committee may, in its discretion, adjust EBIT Compensation to
exclude extraordinary items such as (1) extraordinary income/loss,
(2) restructuring costs and (3) other non-operating items.